United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Jacksonville, FL, Employer
)
___________________________________________ )
R.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1241
Issued: October 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 18, 2007 which denied his claim for a
bilateral arm and shoulder injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue on appeal is whether appellant has met his burden of proof in establishing that
he sustained a bilateral arm and shoulder injury in the performance of duty.
FACTUAL HISTORY
On November 29, 2006 appellant, then a 51-year-old tractor trailer operator, filed a claim
alleging that on November 28, 2006 he experienced bilateral arm and shoulder pain while
pushing a general purpose container on a trailer. He stopped work on November 29, 2006.

In a November 28, 2006 statement, appellant noted that, after loading mail, he pushed a
general purpose container to the rear of a trailer and injured his arms and shoulders. In support
of his claim, appellant submitted a November 29, 2006 Form CA-17, duty status report prepared
by Dr. William F. Moore, a Board-certified family practitioner, who diagnosed cervical
radiculopathy and recommended that appellant return to work subject to various restrictions.
By letter dated December 12, 2006, the Office asked appellant to submit additional
information, including a comprehensive medical report from his treating physician which
included a reasoned explanation as to how the specific work factors or incidents identified by
him had contributed to his claimed injury.
Appellant submitted a treatment note from Dr. Moore dated November 29, 2006, who
treated him for bilateral arm pain which began when he was pushing a mail container at work.
Dr. Moore diagnosed cervical disc and cervical radiculopathy. In a January 15, 2007 attending
physician’s report, he noted that on November 28, 2006 appellant experienced neck and arm pain
after pushing a mail container at work. Dr. Moore diagnosed cervical radiculopathy and noted
with a checkmark “yes” that appellant’s condition was caused or aggravated by an employment
activity. He prescribed pain medicine and advised that appellant was totally disabled from
November 29, 2006 to January 15, 2007.
In a decision dated January 18, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence was not sufficient to establish that his condition was caused by factors
of employment.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
1

5 U.S.C. §§ 8101-8193.

2

Id.

3

Gary J. Watling, 52 ECAB 357 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

2

component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS
The record establishes that on November 28, 2006 appellant was pushing a mail container
as alleged. The Board finds, however, that the medical evidence is not sufficient to establish that
he sustained a bilateral arm and shoulder injury causally related to the November 28, 2006
incident.
On December 12, 2006 the Office advised appellant of the medical evidence needed to
establish his claim. Appellant did not submit a rationalized narrative medical report from an
attending physician addressing how pushing the mail container caused or aggravated his claimed
condition.
Appellant submitted a duty status report and a treatment note dated November 29, 2006
from Dr. Moore who treated him for bilateral arm pain which began while appellant was pushing
a mail container at work. Dr. Moore diagnosed cervical disc and cervical radiculopathy and
advised that appellant return to work subject to various restrictions. However, these reports
failed to provide a rationalized opinion addressing the causal relationship between appellant’s
bilateral arm and shoulder condition and the factors of employment believed to have caused or
contributed to such condition.8 Appellant did not submit a physician’s report explaining how the
November 28, 2006 work incident caused or aggravated the cervical condition with
radiculopathy as diagnosed by Dr. Moore. The medical evidence fails to provide a history of his
cervical condition or explanation of how his work activities would cause the symptoms noted on
5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
8

Id.

3

November 29, 2006. Therefore, these reports are insufficient to meet appellant’s burden of
proof.
On January 15, 2007 Dr. Moore noted that on November 28, 2006 appellant experienced
neck and arm pain while pushing a mail container at work. He diagnosed cervical radiculopathy
and noted with a checkmark “yes” that appellant’s condition was caused or aggravated by an
employment activity. The Board has held that an opinion on causal relationship which consists
only of a physician checking “yes” to a medical form report question on whether the claimant’s
condition was related to the history given is of little probative value. Without any explanation or
rationale for the conclusion reached, such report is insufficient to establish causal relationship.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
is the belief that his condition was caused, precipitated or aggravated by his employment
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
properly denied his claim for compensation.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a bilateral arm and shoulder injury causally related to his November 28, 2006
employment incident.11

9

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

10

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 11, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

